DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claims 13 and 18-20, it is unclear to what “other antioxidant” refers or what is intended to encompass if not a phenolic antioxidant, a phosphorus-based antioxidant, or a thioether-based antioxidant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9, 13-16, 24, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokota (US 9,249,267).
With respect to claim 9, Yokota discloses a resin additive masterbatch (abstract) and exemplifies a masterbatch (Example 11 in Table 2) comprising 3 parts by weight compound no. 1 of formula 
    PNG
    media_image1.png
    256
    297
    media_image1.png
    Greyscale
 (col. 8, lines 38-51) which reads on claimed aromatic phosphate metal salt (1)and 3 parts by weight of compound no. 15 of formula 
    PNG
    media_image2.png
    208
    431
    media_image2.png
    Greyscale
 (col. 14, lines 29-41) as gelling agent which is 1-[8-propyl-2,6-bis(4-propylphenyl)tetraydro[1,3]dioxino[5,4-d]-1,3-dioxin-4-yl]ethane-1,2-diol.  The ratio of A to B is 50:50.
With respect to claim 13, Example 11 includes compounds no. 19 and 22 which are hindered amine and phenolic antioxidants, respectively (col. 18, lines 17-26; col. 19, lines 1-10).
With respect to claims 14, 15, 24, and 28, Yokota discloses that 0.5-3.0 parts by mass of resin additive masterbatch is blended to a resin in an amount of 0.01-20 parts by mass per 100 parts by mass of the resin (col. 20, lines 43-46).  The resin additive masterbatch of Example 11 includes 0.9 wt % of 1-[8-propyl-2,6-bis(4-propylphenyl)tetraydro[1,3]dioxino[5,4-d]-1,3-dioxin-4-yl]ethane-1,2-diol (3 / 336 x 100%) and 30 wt % of polypropylene (i.e., polyolefin) (100/336 x 100%) (col. 23, lines 56-62).  The 
With respect to claim 16, Yokota discloses that the composition is used in a film, i.e., molded article (col. 23, lines 37-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 17-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota (US 9,249,267).
The discussion with respect to Yokota in paragraph 3 above is incorporated here by reference.
With respect to claim 10, Example 11 includes an aromatic phosphate metal salt with sodium but not with lithium, however, Yokota discloses that the metal can be sodium or lithium (col. 8, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art to select M1 as lithium as a suitable substitute for sodium.
With respect to claim 11, 17, Yokota discloses that the gelling agent can also be 12-hydroxystearic acid or alkali metal salt thereof (col. 4, lines 36-42).
In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  
Therefore, it would have been obvious to one of ordinary skill in the art to substitute a portion of the gelling agent of Example 11 with the claimed fatty acid metal salt.
With respect to claim 12, an exemplified fatty acid metal salt is lithium 12-hydroxystearate (footnote of Table 1).
With respect to claim 18-20, Example 11 includes compounds no. 19 and 22 which are hindered amine and phenolic antioxidants, respectively (col. 18, lines 17-26; col. 19, lines 1-10).
With respect to claims 21-23 and 25-27, Yokota discloses that 0.5-3.0 parts by mass of resin additive masterbatch is blended to a resin in an amount of 0.01-20 parts by mass per 100 parts by mass of the resin (col. 20, lines 43-46).  The resin additive masterbatch of Example 11 includes 0.9 wt % of 1-[8-propyl-2,6-bis(4-propylphenyl)tetraydro[1,3]dioxino[5,4-d]-1,3-dioxin-4-yl]ethane-1,2-diol (3 / 336 x 100%) and 30 wt % of polypropylene (i.e., polyolefin) (100/336 x 100%) (col. 23, lines 56-62).  The calculated amount of 1-[8-propyl-2,6-bis(4-propylphenyl)tetraydro[1,3]dioxino[5,4-d]-1,3-dioxin-4-yl]ethane-1,2-diol per 100 parts by mass of polyolefin resin is 0.009-0.17 parts by mass.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn